Case 6:20-cv-00536-JDC-PJH Document 1 Filed 04/29/20 Page 1 of 5 PageID #: 1



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION

JESSICA LEJEUNE,                                )
                                                )   Civil Action No.: 6:20-cv-536
        Plaintiff,                              )
                                                )   Judge:
        v.                                      )
                                                )   Magistrate:
HARVEST STRATEGY GROUP, INC.,                   )
                                                )   Division:
        Defendant.                              )

                                 PLAINTIFF’S COMPLAINT

        Plaintiff, JESSICA LEJEUNE (“Plaintiff”), through Plaintiff’s attorney, SCOTT,

VICKNAIR, HAIR & CHECKI, LLC, alleges the following against Defendant, HARVEST

STRATEGY GROUP, INC. (“Defendant”):

                                        INTRODUCTION

    1. Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act (“FDCPA”), 15

U.S.C. § 1692, et seq.

                               JURISDICTION AND VENUE

    2. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 15 U.S.C. § 1692k.

    3. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

actions may be brought and heard before “any appropriate United States district court without

regard to the amount in controversy.”

    4. Venue and personal jurisdiction in this District are proper because Defendant does or

transacts business within this District, and a material portion of the events at issue occurred in

this District.

                                             PARTIES
Case 6:20-cv-00536-JDC-PJH Document 1 Filed 04/29/20 Page 2 of 5 PageID #: 2



   5. Plaintiff is a natural person residing in Iota, Louisiana.

   6. Plaintiff is a consumer as that term is defined by 15 U.S.C. § 1692a(3).

   7. Plaintiff allegedly owes a debt as that term is defined by 15 U.S.C. § 1692a(5).

   8. Defendant is a debt collector as that term is defined by 15 U.S.C. § 1692a(6).

   9. Defendant attempted to collect a consumer debt from Plaintiff.

   10. Defendant is a collection agency domiciled in Denver, Colorado.

   11. Defendant is a business entity engaged in the collection of debt in the State of Louisiana.

   12. Defendant’s business includes collecting on unpaid, outstanding account balances.

   13. The principal purpose of Defendant’s business is the collection of debts.

   14. Defendant regularly collects, or attempts to collect, debts allegedly owed to third parties.

   15. During the course of its attempts to collect debts allegedly owed to third parties,

Defendant sends to alleged debtors bills, statements, and/or other correspondence, via the mail

and/or electronic mail, and initiates contact with alleged debtors via various means of

telecommunication, such as by telephone and facsimile.

   16. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                                  FACTUAL ALLEGATIONS

   17. Defendant is attempting to collect an alleged consumer debt from Plaintiff.

   18. The alleged debt at issue arose from transactions for personal, family, or household

purposes.

   19. Defendant is not licensed to do business or collect debt in Louisiana.

   20. Defendant knew it was collecting debt in Louisiana when it contacted Plaintiff.

   21. During collection efforts, Defendant confirmed it was collecting debt in Louisiana.

                                                  2
Case 6:20-cv-00536-JDC-PJH Document 1 Filed 04/29/20 Page 3 of 5 PageID #: 3



    22. In or around May of 2019, Defendant began calling Plaintiff in an attempt to collect an

alleged debt.

    23. In or around December of 2019, Plaintiff answered one of Defendant’s calls and spoke

with one of Defendant’s collectors.

    24. During the aforementioned conversation, Plaintiff told Defendant’s collector that she had

no money and to stop calling.

    25. Despite Plaintiff’s requests, Defendant continued to place collection calls to Plaintiff’s

cellular telephone.

    26. Plaintiff repeatedly told Defendant’s collectors that she has no money, could not pay the

alleged debt, and to stop calling.

    27. Defendant’s collectors behaved in a rude and harassing manner when talking to Plaintiff.

    28. Upon information and good-faith belief, Defendant placed phone calls to Plaintiff’s

relatives without stating they were calling to confirm or correct location information regarding

Plaintiff.

    29. Defendant used false, deceptive, unfair, and unconscionable collection practices.

    30. Plaintiff suffered mental and emotional distress due to Defendant’s illegal actions.

    31. Plaintiff suffered financial and economic harm due to Defendant’s illegal actions.

    32. Defendant’s collectors were working within the course and scope of their employment

when they communicated with Plaintiff.

    33. Defendant’s collectors are familiar with the FDCPA.

    34. The natural consequence of Defendant’s statements and actions was to produce an

unpleasant and/or hostile situation between Defendant and Plaintiff.



                                                 3
Case 6:20-cv-00536-JDC-PJH Document 1 Filed 04/29/20 Page 4 of 5 PageID #: 4



    35. The natural consequence of Defendant’s statements and actions was to cause Plaintiff

mental and emotional distress.

                                 VIOLATIONS OF THE FDCPA

    36. The preceding paragraphs are incorporated as if fully stated herein.

    37. Defendant is liable under 15 U.S.C. § 1692b for engaging in improper communications

with third parties.

    38. Defendant is liable under 15 U.S.C. § 1692d for using harassing and abusive tactics to

collect the alleged debt.

    39. Defendant is liable under 15 U.S.C. § 1692f for using unfair and unconscionable debt

collection methods.

                                          JURY DEMAND

    40. Plaintiff hereby demands a trial by jury.

                                    PRAYER FOR RELIEF

        Plaintiff respectfully requests that judgment be entered in Plaintiff’s favor and against

Defendant, including the following relief:

    1. An injunction requiring Defendant to cease all collection efforts against Plaintiff for the

        alleged debt.

    2. Statutory damages under the FDCPA of $1,000.

    3. All actual damages suffered by Plaintiff pursuant to 15 U.S.C. § 1692k.

    4. All costs and attorney’s fees incurred by Plaintiff pursuant to 15 U.S.C. § 1692k.

    5. Any other relief that this Court deems appropriate.




                                                    4
Case 6:20-cv-00536-JDC-PJH Document 1 Filed 04/29/20 Page 5 of 5 PageID #: 5



DATED: April 29, 2020              RESPECTFULLY SUBMITTED,

                                   /s/ Samuel J. Ford
                                   Samuel J. Ford, Esq., T.A. #36081
                                   Scott, Vicknair, Hair & Checki, LLC
                                   909 Poydras St., Ste. 1100
                                   New Orleans, LA 70112
                                   ford@svhclaw.com
                                   Phone: (504) 684-5200
                                   Fax: (504) 613-6351
                                   Attorney for Plaintiff




                                      5
